NUMBER 13-18-00220-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ISRAEL GONZALES,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 156th District Court
                           of Bee County, Texas.



                          MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Hinojosa

       Appellant, Israel Gonzales, attempts to appeal his conviction for driving while

intoxicated.   The trial court has certified that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On April 23, 2018, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       Counsel failed to respond to the Court’s order and on June 18, 2018, we abated

and remanded the appeal to the trial court to determine why counsel failed to comply with

our order. The trial court held a hearing and made findings that appellant’s counsel

states appellant has no right to appeal and the trial court recommends appellant does not

have a right to appeal. Accordingly, this appeal is hereby REINSTATED.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                                LETICIA HINOJOSA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of October, 2018.




                                             2